Title: Thomas Jefferson to John Goodman, Joseph Reed, Isaac Boyer, and William J. Duane, [22] August 1817
From: Jefferson, Thomas
To: Reed, Joseph,Boyer, Isaac,Duane, William John,Goodman, John


          
            Messrs Goodman, Reed, Boyer & Duane
            Poplar Forest near Lynchburg.
Aug. 21. 22 17
          
          Your letter of the 6th inst. is delivered to me at this place with an extract from the Franklin Republican of July 29. in these words. ‘Extract of a letter from Virginia. July 13. 1817. the day before yesterday I was at Monticello, & had the gratification to hear the chief of the elevated group there [mr Jefferson] express his anxious wish for the success of the democratic republican gubernatorial candidate in Pensylvania—as he says he has no opinion of tool or turnabout politicians just to serve their own aggrandisement.’ now I declare to you, gentlemen, on my honor, that I never expressed a sentiment, or uttered a syllable to any mortal living on the subject of the election referred to in this extract. it is one into which I have never permitted even my wishes to enter, entertaining as I do a high respect for both the characters in competition and not doubting that the state of Pensylvania will be happy under the government of either. if any further proof of the falsehood of this letter writer were required, it would be found in the fact that on the 11th of July, when he pretends to have seen me at Monticello, & to have been entrusted by me with expressions so highly condemnable, I was at this place 90. miles South West of that, attending to my harvest here. I had left Monticello on the 29th of June, & did not return to it until the 15th of July. the facts of my absence from the one place, & presence at the other, at that date, are well known to many inhabitants of the town of Charlottesville near the one, & of Lynchburg near the other place.
          I am duly sensible of the sentiments of respect with which you are pleased to honor me in your letter; as I am also of those concerning myself in the resolutions of the respectable Committee of the New market ward, who have been led into error by this very false letter writer. these, I trust, will not be lessened on either side by my assurance that, considering this as a family question I do not allow myself to take any part in it, and the less as the issue either way cannot be unfavorable to republican government. I tender to both parties sincere sentiments of esteem & respect
          Th: Jefferson
        